J-S01038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

NICOLE K. OLEKSA

                        Appellant                  No. 1212 WDA 2014


           Appeal from the Judgment of Sentence June 25, 2014
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-SA-0000925-2014


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:               FILED DECEMBER 31, 2014

     Appellant, Nicole K. Oleksa, appeals pro se from the judgment of

sentence entered in the Allegheny County Court of Common Pleas, following

her summary conviction for driving while operating privilege is suspended or

revoked (DUI related), per 75 Pa.C.S.A. § 1543(b)(1).       On February 5,

2014, police issued Appellant a citation for driving with a suspended license

(DUI related). A magistrate convicted Appellant of the offense on April 14,

2014, and sentenced her to 60 days’ imprisonment, plus a $500.00 fine. On

May 1, 2014, Appellant timely filed a summary appeal for a trial de novo.

On June 25, 2014, Appellant failed to appear for trial as scheduled.

Consequently, the court entered judgment on the verdict and dismissed the

appeal per Pa.R.Crim.P. 462(D) (stating if defendant fails to appear, court

may dismiss appeal and enter judgment on verdict of issuing authority).
J-S01038-15


Appellant timely filed a pro se notice of appeal on July 25, 2014. No Rule

1925(b) statement was ordered or filed. Initially, we recognize:

          [A]ppellate briefs and reproduced records must materially
          conform to the requirements of the Pennsylvania Rules of
          Appellate Procedure. This Court may quash or dismiss an
          appeal if the appellant fails to conform to the requirements
          set forth in the Pennsylvania Rules of Appellate Procedure.
          Although this Court is willing to liberally construe materials
          filed by a pro se litigant, pro se status confers no special
          benefit upon the appellant. To the contrary, any person
          choosing to represent [herself] in a legal proceeding must,
          to a reasonable extent, assume that [her] lack of expertise
          and legal training will be [her] undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005)

(internal citations omitted).       See also Pa.R.A.P. 2114-2119 (addressing

specific requirements of each subsection of brief on appeal).

       Instantly, Appellant’s “brief” is a one-page document that is woefully

inadequate.       Significantly, Appellant’s statement of questions presented

merely states: “[Appellant] missed the court hearing but the lawyer was

there. The lawyer tried to get [hold] of [Appellant] but could not. The court

waited till last minute, but [Appellant] did not show.” (Appellant’s Brief at

1).    Appellant’s statement of questions presented fails to comply with the

rules of appellate procedure. See Pa.R.A.P. 2116(a) (explaining statement

of    questions   involved   must    state   concisely   issues   to   be   resolved);

Commonwealth v. Maris, 629 A.2d 1014 (Pa.Super. 1993) (stating

noncompliance with Rule 2116 is particularly grievous because statement of

questions involved defines specific issues for review). Essentially, Appellant


                                        -2-
J-S01038-15


insists the officer who issued the citation told her that he would drop the

charge     to    driving   with     a   suspended   license   (non-DUI   related).

Notwithstanding Appellant’s failure to appear at the trial de novo, she asks

this Court to vacate and remand for resentencing on the lesser crime (of

which Appellant was not convicted) because her failure to appear was

“accidental.”1    Appellant provides no cogent legal arguments, evidence, or

authority to support her claim.         See Pa.R.A.P. 2119(a) (stating argument

shall be divided into as many sections as there are questions presented,

followed by discussion with citation to relevant legal authority).         These

substantial defects preclude meaningful review, warranting suppression of

Appellant’s brief and dismissal of the appeal. See Adams, supra; Pa.R.A.P.

2101. Accordingly, we suppress Appellant’s brief and dismiss her appeal.

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014


____________________________________________


1
  Appellant does not claim lack of notice. She says she was at the hospital
with her fiancé. The record shows counsel called Appellant seven times on
the day of trial.



                                           -3-